— In a proceeding pursuant to Mental Hygiene Law article 77 to settle the account of a conservator, the conservator appeals from so much of an order of the Supreme Court, Westchester County (Cerrato, J.), dated April 15, 1985, as allowed her only the sum of $3,107.40 as her compensation.
Order modified, on the law, by deleting from the second decretal paragraph thereof the figure of "$3,107.40” and substituting therefor the figure "$7,162.02”. As so modified, order affirmed insofar as appealed from, without costs or disbursements.
The appellant is entitled to a commission on all assets received by her after the establishment of the conservatorship (see, SCPA 2307 [2]; Beard v Beard, 140 NY 260; Matter of Gottlieb, 117 AD2d 668). Mollen, P. J., Weinstein, Rubin and Spatt, JJ., concur.